Citation Nr: 0937513	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  99-06-565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1996, for the award of a 70 percent disability rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 7, 
1996, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
December 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
As set forth on the cover page of this decision, the 
appellant's claim is now in the jurisdiction of the RO in 
Winston-Salem, North Carolina.

In the June 1998 rating decision on appeal, the RO increased 
the rating for the appellant's service-connected PTSD to 70 
percent, effective November 7, 1996.  The RO also granted a 
total rating based on individual unemployability due to 
service-connected disability (TDIU), effective November 7, 
1996.  

In July 1998, the appellant submitted a notice of 
disagreement with the effective date assigned by the RO for 
the award of the 70 percent rating for PTSD and TDIU.  A 
Statement of the Case addressing these issues was provided to 
the appellant in February 1999.  The appellant submitted a VA 
Form 9 in April 1999.  

In September 2004, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  In December 2004, the Board remanded the 
matter for due process considerations.  In July 2007, the 
Board remanded the matter for additional evidentiary 
development.  A review of the record shows that the RO has 
complied with all remand instructions to the extent required.  
Stegall v. West, 11 Vet. App. 268 (1998).  Neither the 
appellant nor his representative has argued otherwise.  


FINDINGS OF FACT

1.  The appellant's informal claim for an increased rating 
for PTSD, including TDIU, is considered to have been received 
by VA on June 24, 1996.  

2.  It is factually ascertainable from the evidence of record 
that as of February 22, 1996, the appellant's service-
connected PTSD increased in severity, preventing him from 
obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

A 100 percent rating for PTSD is warranted from February 22, 
1996.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008); 38 C.F.R. §§ 4.16(c), 4.132, 
Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in order to satisfy the section 5103(a) notice 
obligation in increased rating claims, VA must inform the 
claimant that in order to substantiate the claim, the 
evidence must show a worsening of the condition or an 
increase in severity of a disability and the effect that such 
worsening or increase has on daily life.  Furthermore, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employability and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  VA 
must also provide examples of the type of medical or lay 
evidence that would be relevant to establishing an increased 
disability rating.  Id.

After carefully reviewing the record, the Board finds that no 
further notification action is required under the VCAA.  A 
review of the record indicates that, on several occasions, 
the RO advised the appellant of the information and evidence 
needed to substantiate a claim for an earlier effective date.  
See e.g. RO letters of September 2007, December 2008, January 
2009, and May 2009.  After issuing these letters, the RO 
reconsidered the appellant's claims, most recently in a July 
2009 Supplemental Statement of the Case.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (holding that a notice 
error may be cured by providing compliant notice, followed by 
a readjudication); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  

Regardless, the Board notes that the appellant and his 
representative have been ably pursuing his claims for an 
earlier effective date since 1998.  Since that time, he and 
his representative have been provided a Statement of the Case 
and multiple Supplemental Statements of the Case that 
together have set out the applicable law, regulations, and 
rating criteria; summarized the evidence; and discussed VA's 
reasons for denying his claim.  He and his representative 
have expressed an active understanding of the principles 
involved, inasmuch as they have gathered evidence to support 
the claim and have advanced supportive argument as well, to 
include during a Board hearing in September 2004.  Under the 
circumstances, it is the Board's conclusion that any defects 
in notice have been cured by the appellant's actual and/or 
constructive knowledge of the information and evidence 
necessary to substantiate his claims.  See e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  The fundamental fairness of the 
adjudication has not been affected, and no further corrective 
action is necessary.  Neither the appellant nor his 
representative has argued otherwise.  


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file.  The RO has also made reasonable efforts to obtain 
all relevant post-service clinical records identified or 
submitted by the appellant.  Indeed, the Board remanded this 
matter in July 2007 for the purposes of additional 
evidentiary development.  Pursuant to that remand, the RO has 
now obtained additional VA clinical records, as well as 
records from the Social Security Administration.  The RO also 
made two unsuccessful attempts to obtain records from 
physicians identified by the appellant, Drs. Durth and 
Dunchok.  Unfortunately, the RO's attempts were unsuccessful 
and the appellant was duly notified of this fact in the July 
2009 Supplemental Statement of the Case.  There is no 
information showing that an additional request could result 
in obtaining these records.  Thus, no further action is 
necessary.  38 C.F.R. § 3.159(c)(1)(i).

The Board notes that in Chotta v. Peake, 22 Vet. App. 80 
(2008), the Court held that the duty to assist may include 
development of medical evidence through a retrospective 
medical evaluation where there is a lack of medical evidence 
for the time period being rated.  In this case, however, the 
evidence of record is not lacking and there is sufficient 
evidence on file in which to address the pertinent schedular 
criteria corresponding to the period in question.  

In any event, the Court has made it clear that the question 
of when an increase in disability is factually ascertainable 
is answered by the Board based on the evidence of record.  
See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (noting 
that "evidence in a claimant's file which demonstrates that 
an increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues"); see also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992); Scott v. 
Brown, 7 Vet. App. 184, 188 (1994); Hazan v. Gober, 10 Vet. 
App. 511, 518 (1997).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  


Analysis

The appellant seeks an effective date earlier than November 
7, 1996, for the award of a 70 percent disability rating for 
PTSD and TDIU.  During the course of this appeal, he has 
argued that he is entitled to an effective date in December 
1981, corresponding to the date of his separation from active 
service, as he has had PTSD since his tour of duty in 
Vietnam.  

Alternatively, the appellant has argued that the 70 percent 
rating assigned for PTSD and TDIU should be effective from 
June 1994, corresponding to the date he filed his original 
claim of service connection for PTSD, as the severity of his 
PTSD has been unchanged since that time.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).  

More specifically, the effective date of an award of 
increased compensation (including TDIU) "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2002); 38 C.F.R. § 
3.400(o)(1) (2008).  An exception to this rule applies where 
the evidence demonstrates a factually ascertainable increase 
in disability during the one-year period preceding the date 
of receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2008).

In other words, three possible effective dates may be 
assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (38 C.F.R. § 
3.400(o)(2)).  To make its determination, the Board must 
review all the evidence of record.  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 
63 Fed. Reg. 56704 (1998).

With respect to the appellant's contention to the effect that 
he is entitled to an effective date in 1981, corresponding to 
the date of his separation from active service, the Board 
notes that the appellant acknowledges that he did not file 
his original claim of service connection for PTSD until 1994.  
Under these circumstances, there is no legal basis to award 
an effective date for the 70 percent rating for PTSD and TDIU 
from 1981.  See also 38 C.F.R. § 3.400(b)(2) (2008) 
(providing that an effective date from the day following the 
date of separation from service is authorized only if the 
claim is received within one year from separation from 
service).  

The Board has considered the appellant's contentions to the 
effect that he did not file a claim of service connection for 
PTSD earlier than 1994, as he was unaware prior to that time 
that he had PTSD, and because he was never advised to seek 
benefits from VA.  While it is unfortunate that the appellant 
did not learn of his eligibility for VA benefits sooner, his 
contentions do not provide a basis to award an effective date 
in 1981.  Although VA makes a concerted effort to notify 
veterans of potential entitlement to benefits, the Court has 
held that VA does not have the duty to provide a veteran with 
personal notice of potential eligibility for benefits.  Hill 
v. Derwinski, 2 Vet. App. 451 (1991).

The Board has also considered the appellant's contentions to 
the effect that he is entitled to an effective date in 1994 
for the award of a 70 percent rating for PTSD and TDIU, as 
his condition has been consistently severe since he filed his 
claim of service connection for PTSD.  

A review of the record confirms that on June 21, 1994, VA 
received the appellant's original application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including PTSD.  

In support of his claim, the RO obtained VA clinical records 
dated from April to August 1995.  In pertinent part, these 
records show that in May 1995, the appellant was referred for 
evaluation of PTSD.  After undergoing psychological testing, 
he was referred for regular PTSD counseling.  During this 
period, his symptoms were noted to include irritability, 
recurring nightmares, an increased startle response, a poor 
sleep pattern, and social isolation.  He reported that he had 
been married to his third wife for the past 7 years and 
received support from her.  He denied suicidal ideation.  

The appellant was afforded a VA medical examination in 
November 1995, at which he complained of nightmares of 
Vietnam, decreased sleep, intrusive thoughts, an exaggerated 
startle response, hypervigilance, and paranoid feelings.  He 
indicated that he had been receiving individual therapy for 
PTSD since April 1995.  The appellant indicated that he had 
been working as a credit manager in a furniture store for the 
past two years.  He reported that he had no problems at work 
unless he was startled.  He also was currently working in 
bookkeeping and accounting.  On examination, he was alert and 
oriented times three.  His memory was intact and his language 
was normal.  The appellant answered questions in a straight 
forward manner but was clearly distressed during the 
interview.  After examining the appellant, the examiner 
diagnosed chronic PTSD, moderate to severe. 

Based on this evidence, in a December 1995 rating decision, 
the RO granted service connection for PTSD and assigned an 
initial 30 percent rating, effective February 8, 1995.  The 
appellant was duly notified of the RO's decision and his 
appellate rights in a letter dated December 6, 1995.  
Thereafter, in a February 1996 rating decision, the RO, sua 
sponte, assigned a corrected effective date of June 21, 1994, 
for the award of service connection for PTSD, corresponding 
to the date of receipt of the appellant's claim.  The 
appellant was duly notified of the RO's decision and his 
appellate rights in a March 1996 letter.  

In March 1996, the appellant submitted a notice of 
disagreement with the initial 30 percent rating assigned by 
the RO for his service-connected PTSD.  He did not disagree 
with the effective date assigned for the award of service 
connection for PTSD.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006) (holding that once a decision assigning an 
effective date has become final, a claimant may not properly 
file, and VA has no authority to adjudicate, a freestanding 
earlier effective date claim in an attempt to overcome the 
finality of an unappealed RO decision).  

The RO thereafter received additional VA clinical records, 
dated to March 1996, showing continued treatment for several 
disabilities, including PTSD.  The appellant's symptoms 
during this period were noted to include an increased startle 
response, intrusive thoughts, and difficulty sleeping.  In 
November 1995, the appellant reported that his PTSD symptoms 
increased when his life stressors were high.  In December 
1995, the appellant reported continuous job stress and 
indicated that he intended to seek training to enable him to 
change careers.  In February 1996, the appellant reported 
increased anxiety, that he was still working six to seven 
days weekly at his job, and was considering returning to 
school to complete his accounting degree.  On February 21, 
1996, the appellant was brought by ambulance to the VA 
hospital with complaints of chest pain.  It was noted that he 
had a history of coronary artery disease, status post two 
myocardial infarctions, as well numerous other conditions, 
including hypertension, diabetes, and PTSD.  

In March 1996, the RO duly issued a Statement of the Case 
addressing the issue of entitlement to a rating in excess of 
30 percent for PTSD.  In an attached cover letter, the 
appellant was clearly advised that in order to complete his 
appeal, he had to file a formal appeal within the applicable 
time period.  He was provided with a VA Form 9 for that 
purpose.  

On May 8, 1996, VA received the appellant's VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on which he claimed that he had worked full-
time as a credit manager until February 17, 1996.  He 
indicated that since February 22, 1996, however, he had been 
too disabled by PTSD to work.  He claimed that his doctor had 
advised him not to return to work due to "PTSD stress."

In support his request for TDIU, the appellant submitted 
additional VA clinical records, dated to April 1996.  In 
pertinent part, these records show that the appellant had 
continued to receive therapy for PTSD after his discharge 
from the hospital for chest pain.  In an April 16, 1996, 
clinical record, the appellant's VA psychologist noted that 
the appellant had experienced increased anxiety secondary to 
health concerns and being able to support his family.  The 
psychologist noted that "[d]ue to [the appellant's] current 
level of stress and recurring PTSD [symptoms], returning to 
work or initiating schooling is not advisable at this time."  
In that regard, it was noted that the appellant had reported 
that his job as a credit manager was stressful and his 
employer was pressuring him to work more hours and take on 
additional responsibilities.  The psychologist noted that 
once the appellant's health concerns were addressed, he could 
consider activities such as additional education and 
retraining.  

The appellant was afforded another VA medical examination in 
June 1996, at which he reported that he continued to receive 
regular therapy for PTSD.  He indicated that he had not 
worked since February 1996, when he experienced an attack of 
angina.  He explained that prior to the attack, he had been 
experiencing a great deal of stress at work and had been 
becoming more frustrated and irritable.  The appellant 
acknowledged that he had continued to volunteer with the 
Texas State Guard, where his responsibilities included 
conducting inspections for Junior ROTC and helping with air 
shows.  On examination, the appellant was alert, oriented and 
cooperative.  He was appropriately dressed and adequately 
groomed.  His mood was depressed and anxious.  He denied 
suicidal or homicidal ideations or intent.  There appeared to 
be some difficulty in the appellant's ability to concentrate.  
He reported a good relationship with his spouse, but claimed 
that he did not have many friends.  After examining the 
appellant, the examiner concluded that the appellant's 
ability to functional occupationally appeared to be mildly to 
moderately impaired.  The examiner indicated that it appeared 
that the appellant may be able to perform a less stressful 
job or maybe even attend classes on a limited basis.  His 
ability to function socially appeared to be mildly to perhaps 
severely impaired.  The diagnosis was PTSD, chronic, moderate 
to severe.

In an August 1996 rating decision, the RO increased the 
rating for the appellant's PTSD to 50 percent, effective June 
21, 1994.  The RO denied TDIU.  On August 2, 1996, the RO 
issued a Supplemental Statement of the Case addressing the 
issue of entitlement to a rating in excess of 50 percent for 
PTSD.  In an attached cover letter, the RO advised the 
appellant that they had not yet received a substantive appeal 
from him regarding the issue of an increased rating for PTSD.  
He was advised that if neither a substantive appeal nor a 
request for an extension was received by December 7, 1996, 
"we will assume you do not wish to complete your appeal and 
we will close our records."  

The appellant did not thereafter submit a substantive appeal.  
He does not contend otherwise.  

Given these facts, the Board concludes that the December 1995 
and February 1996 rating decisions which granted service 
connection for PTSD and assigned an initial 30 percent rating 
effective June 21, 1994, are final.  See Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006) (holding that once a decision 
assigning an effective date has become final, a claimant may 
not properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision).  

Moreover, the Board observes that the RO's actions in this 
case are consistent with the Court's holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Specifically, the record 
on appeal shows that the RO considered the appellant's May 
1996 application for TDIU, as well as the additional received 
within the appeal period, as new and material evidence filed 
in connection with his original claim under 38 C.F.R. 
§ 3.156(b).  In Rice, as is the case here, the Court held 
that where a veteran submits evidence of unemployability 
during an appeal of an initial disability rating, "the 
determination of whether he is entitled to TDIU, including 
the effective date of that award, is part and parcel of the 
determination of the initial rating for that disability."  
Rice, 22 Vet. App. at 455.  Given this holding, it follows 
that the RO's August 1996 determination increasing the 
appellant's service-connected PTSD to 70 percent, effective 
June 21, 1994, and denying TDIU, is final, as such a 
determination was "part and parcel of the determination of 
the initial rating for that disability."  

Chronologically, the next communication of record from the 
appellant was received by VA on February 14, 1997.  In that 
statement, the appellant indicated that his service-connected 
PTSD had worsened.  He asked that the RO obtain VA clinical 
records to support his claim for an increased rating for 
PTSD.  The appellant also requested consideration of TDIU on 
an extraschedular rating.

A review of the record reveals that there is no communication 
from the appellant or his representative prior to that time 
which can be interpreted as a claim for an increased rating 
for PTSD or TDIU.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits).  Neither the appellant or his 
counsel has identified such a claim.

Notwithstanding the Court's holding in Rice¸ the Board has 
considered whether the appellant's February 14, 1997, 
statement could be construed as a notice of disagreement with 
the August 1996 rating decision denying TDIU.  Such 
statement, however, does not expressing dissatisfaction or 
disagreement with the August 1996 rating decision, nor does 
it indicate a desire to contest the result.  Under these 
circumstances, the Board finds that it may not be construed 
as a notice of disagreement.  See 38 C.F.R. § 20.201.  
Similarly, the Board has considered the contentions of the 
appellant's representative to the effect that notations in VA 
clinical records to the effect that the appellant was 
collecting evidence for purposes of an appeal indicate his 
desire to continue his appeal.  While VA clinical records may 
serve as an informal claim in some circumstances, see 
38 C.F.R. § 3.157, there is no legal provision under which 
they may be considered as an notice of disagreement or 
substantive appeal.  

In that regard, having determined that the appellant's formal 
claim for an increased rating and TDIU was received by VA on 
February 14, 1997, the Board has also carefully reviewed all 
VA clinical records not previously considered by VA at the 
time of the issuance of the August 1996 Supplemental 
Statement of the Case in order to discern if there is a 
record which could serve as an informal claim, prior to 
February 17, 1997.  38 C.F.R. § 3.157(b); see also Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file).  

In that regard, the record on appeal includes now additional 
VA clinical records showing that the appellant was seen for a 
therapy session for PTSD and depression on June 24, 1996.  At 
that time, he reported that his mood was depressed and 
stressed secondary to his angina attack.  He denied suicidal 
ideation, but reported that he was getting close to feeling 
hopeless.  While this record, in and of itself, does not show 
an increase in severity of his PTSD, the Board finds that 
this record may be accepted as an informal claim for an 
increase, as the veteran received treatment for his service-
connected PTSD on that day and because his formal claim for 
an increased rating for PTSD, including TDIU, was received in 
February 1997, within one year thereafter.  See 38 C.F.R. § 
3.157.

Having determined the date of the appellant's informal claim, 
the Board's inquiry now shifts to the date entitlement to an 
increased rating arose, that is, when it was factually 
ascertainable that an increase in disability occurred.  The 
time frame in question starts a year before the June 24, 
1996, claim.  In considering this question, the Board has 
reviewed all the evidence of record, as required by Hazan v. 
Gober, 10 Vet. App. 511 (1997).  

Prior to November 7, 1996, Diagnostic Code 9411 provided for 
a 50 percent rating for PTSD when the ability to maintain 
effective or favorable relationships with people was 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  

A 70 percent disability rating for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.

The highest or 100 percent schedular evaluation was assigned 
when all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating under Diagnostic Code 9411, 
as in effect prior to November 7, 1996, were each independent 
bases for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 97 (1994); Richard v. Brown, 9 Vet. App. 266, 
268 (1996).

Additionally total disability rating (TDIU) may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
Where these percentage requirements are not met, entitlement 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b), 4.16(b).  When the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  

In this case, the Board has carefully reviewed the entire 
record, with particular attention to the evidence not 
previously considered, but finds that it is not factually 
ascertainable that the appellant was entitled to a rating in 
excess of 50 percent for PTSD or TDIU prior to February 22, 
1996.  Again, the most probative evidence of record shows 
that prior to February 22, 1996, the appellant remained 
employed full-time.  For example, at a November 1995 VA 
medical examination, the appellant reported that he continued 
to work full time and had no problems at work unless he was 
startled.  There was no probative evidence that his PTSD 
produced psychoneurotic symptoms of such severity and 
impairment to severely impair his ability to retain 
employment, nor was there evidence that his PTSD resulted in 
severe impairment in the ability to maintain favorable 
relationships with people.  While the appellant reported 
longstanding estrangement from two of his adult children, he 
reportedly maintained a good marital relationship and 
continued his volunteer work.  In fact, during a September 
1995 therapy session, the appellant reported that he had 
recently joined a veterans group and had volunteered to work 
on a newsletter.  

As of February 22, 1996, however, the record on appeal 
supports the conclusion that the appellant's PTSD became 
severe enough to prevent substantially gainful employment.  
In that regard, the appellant himself reported the date of 
onset of this total disability due to PTSD to be February 22, 
1996.  Additionally, the Board notes that the evidence 
assembled in connection with the current appeal include a 
substantial body of evidence from the Social Security 
Administration.  This evidence includes an April 1997 
decision of an Administrative Law Judge finding that the 
appellant was disabled within the meaning of the Social 
Security Act since February 22, 1996, due to impairments from 
several disabilities, including PTSD.  Finally, a review of 
the record confirms that the appellant has not maintained 
substantially gainful employment since February 22, 1996.  

In light of the above findings, and affording the appellant 
the benefit of the doubt, the Board finds that an effective 
date of February 22, 1996, is warranted.  Although the 
appellant sought an earlier effective date for a 70 percent 
rating with TDIU on appeal, in light of the criteria in 
effect on February 22, 1996, the Board finds that a 100 
percent schedular rating from that date is appropriate.  See 
38 C.F.R. § 4.16(c) (1996) (providing that when the only 
compensable service-connected disability is a mental disorder 
assigned a 70 percent evaluation, and such mental disorder 
precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code); see also VA O.G.C. Prec. Op. 
No. 6-99 (holding that a claim for TDIU may not be considered 
when a schedular 100-percent rating is already in effect).  


ORDER

An effective date of February 22, 1996, for a 100 percent 
rating for PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
K. Conner
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


